Winborne, J.
Two questions are presented by appellant for decision on this appeal :
First, it is contended that defendants do not plead the contributory negligence of the driver of plaintiff’s tractor and trailer. True, the acts of negligence averred against the said driver are not characterized as “contributory negligence,” but defendants plead “as a complete bar to plaintiff’s alleged cause of action” facts and circumstances which amount to contributory negligence. Therefore, the contention so made is not well founded.
Second, plaintiff contends that evidence offered on the trial below, taken in the light most favorable to plaintiff, is sufficient to take the case to the jury. • •
' As to -this contention, if it be conceded that there is evidence tending to show that the defendant Earl Bobo was negligent in the operation of *208tbe tractor and trailer of defendant Brasiirgton, and that such negligence was a proximate cause of the collision, the evidence as to negligence on the part of the driver of plaintiff’s tractor leads to the inevitable conclusion as a matter of law that he was guilty of negligence which caused or contributed to the collision and consequent damage to plaintiff’s tractor and trailer. The evidence brings the case within the line of decisions listed by Stacy, C. J., in Tyson v. Ford, 228 N.C. 778, 47 S.E. 2d 251, in which contributory negligence has béen held as a matter of law to bar recovery. To like effect are these later cases: Bus Co. v. Products Co., 229 N.C. 352, 49 S.E. 2d 623; Cox v. Lee, 230 N.C. 155, 52 S.E. 2d 355; Brown v. Bus Lines, 230 N.C. 493, 53 S.E. 2d 539; Wilson v. Motor Lines, 230 N.C. 551, 54 S.E. 2d 53; Hollingsworth v. Grier, ante, 108, and cases cited.
It is sufficient to defeat recovery if plaintiff’s negligence is one of the proximate causes of the injury. It need not be the sole proximate cause. Wilson v. Motor Lines, supra, and cases there cited.
After full consideration of assignments brought forward and presented, error is not made to appear. Hence, the judgment below is
Affirmed.